EXHIBIT 10.39

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is entered into effective as of September
28, 2016 (the “Effective Date”), by and between Munzee Inc. (“Licensor”), a
Delaware corporation with its principal offices located at 111 E. Virginia
Street, McKinney, Texas 75069, and Freeze Tag, Inc., a Delaware corporation
(“Licensee”) with its principal offices located at 18062 Irvine Blvd. Suite 103,
Tustin, CA 92780.

 

RECITALS

 

A. Licensor is the creator and copyright owner of the “Munzee Software” and
“Munzee Services” which are described as certain mobile device software
applications (the "Munzee Software"), websites, feeds and applications for
third-party Web sites and services, and any other data used or collected,
mobile, web services, or applications owned, controlled, or offered by Licensor
(collectively, the "Munzee Services") that enable a location-based scavenger
hunt game through the use of QR codes (physical or virtual) or by other means.

 

B. Licensee desires to license non-exclusive rights to develop and publish game
programs (“Games”) which contain Munzee Software and/or Munzee Services created
and owned by Licensor, and to sublicense and distribute the Games through its
own distribution channels and partner distribution channels.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Definitions.

 

1.1 “Confidential Information” means all nonpublic information, whether in oral,
written or other tangible form that the party disclosing the information (the
“Disclosing Party”) designates as being confidential or which, under the
circumstances surrounding disclosure, the receiving party (the “Recipient”)
knows or has reason to know should be treated as confidential, including without
limitation, the terms and conditions of this Agreement, the sales techniques of
Licensee, End User information, memoranda, corporate documents, price lists,
pricing structures, and software structure and code which is provided by a
party. In the event Confidential Information is transmitted orally the
Disclosing Party shall provide written confirmation of such disclosure’s
confidentiality to the other party within thirty (30) business days after
disclosing such information. Notwithstanding the foregoing, Confidential
Information does not include information that: (i) is or becomes generally
available to the public, other than (a) as a result of a disclosure by Recipient
or its employees or any other person who directly or indirectly receives such
information from Recipient or its employees, or (b) in violation of a
confidentiality obligation to Disclosing Party known to Recipient; (ii) as a
result of the information becoming available to Recipient on a non-confidential
basis from a source which is entitled to disclose it to Recipient; or (iii) as a
result of the efforts or developments by employees or agents of the Recipient
independently of and without reference to any information communicated to
Recipient by the Disclosing Party.

 

1.1.1 Both parties are subject to the terms and conditions set forth in a Mutual
Non Disclosure Agreement signed by both parties August 5, 2016.

 

 1

 



 

1.2 “End User” means a third party licensed directly or indirectly to use the
Games for the End User’s customary personal use purposes and not for
redistribution.

 

1.3 “Fiscal quarter” means a three-month period aligned with the calendar
months, with the First Fiscal Quarter being January 1 to March 31, the Second
Fiscal Quarter being April 1 to June 30, the Third Fiscal Quarter being July 1
to September 30, and the Fourth Fiscal Quarter being October 1 to December 31.

 

1.4 “Game(s)” means mobile (smartphone and tablets) videogames (software) for
the iOS (Apple) and Android (Google) platforms developed by Licensee subject to
the terms of this License Agreement.

 

1.5 “Intellectual Property Rights” means copyrights, trademark rights, patent
rights, trade secret rights, moral rights, rights of publicity, authors’ rights,
contract and licensing rights, goodwill and all other intellectual property
rights as may exist now and/or hereafter come into existence and all
applications, registrations, renewals and extensions thereof, regardless of
whether such rights arise under the law of the United States or any other state,
country or jurisdiction.

 

1.6 “Licensed Work” means the Munzee Software and Munzee Services made the
subject of this Agreement by Exhibit A.

 

1.7 “Licensee Software” means any software generated by Licensee for the
development of the Game including all source code, tools, routines, libraries,
etc. and any software (whether owned by a third party or by Licensee) added to
the Games by Licensee for the purpose of protecting the Games (Digital Rights
Management) or for processing billing payments.

 

1.8 “Sell,” “sale” and “sold” means the sale or download of a license to use the
Game(s) even if the end user did not pay for the initial download.

 

1.9 “Net Revenue” means the total amount of all monies actually received by
Licensee from sale of the Games to End Users, less any applicable returns or
refunds, as well as all monies actually received by Licensee from in-app
purchases, ad revenue, or any other source of revenue actually received by
Licensee for the exploitation of the Game(s) based on the Licensed Work.

 

2. Licenses.

 

2.1 Licensed Work. Licensor hereby grants to Licensee a worldwide, non-exclusive
royalty-free license in and to the Licensed Work in all versions (trial version,
full version, or other port for the iOS and Android platforms), through
Licensee’s own distribution channels and distributors during the Term of this
Agreement.

 

 2

 



 

3. Licensee’s Obligations.

 

3.1 Licensee shall comply with all applicable laws and regulations with respect
to its performance under this Agreement. Licensee shall be solely responsible
for the protection of the privacy of all End User information collected by it in
connection with this Agreement, and with the compliance with all applicable
privacy policies.

 

4. Royalties. Royalties and payment terms are defined in Exhibit B.

 

5. Territory. The Territory shall be worldwide.

 

6. Taxes. Licensee agrees to pay, and indemnify and hold Licensor harmless from,
any withholding or similar tax or duty which Licensee may incur in respect of
this Agreement, including without limitation any sales tax, VAT, and any other
applicable transaction taxes, if any, that Licensee may be responsible for as a
result of Licensee's distribution of the Games.

 

7. Audits. Licensee shall maintain reasonable records with respect to payments
due to Licensor hereunder for a period of two (2) years following termination of
the Agreement. Licensor may, no more than once each calendar year during the
term of this Agreement and for two (2) years following the termination of this
Agreement, upon two (2) weeks’ notice, during regular business hours, itself or
through its representatives (the “Auditor”) conduct an audit of such records for
the sole purpose of verifying the payments made to Licensor hereunder; provided,
however, that Licensor shall be solely responsible for all costs and expenses of
conducting any such audit. The Auditor shall be required to sign Licensee’s
standard confidentiality agreement. Licensor acknowledges that Licensee’s
records and reports and the results of any audit contain the confidential trade
information of Licensee, and Licensor warrants and represents that Licensor
shall not use or communicate to others any facts or information obtained as a
result of an audit permitted under this Agreement except to prosecute a claim
for payment. Licensee shall reimburse Licensor the cost of any such audit or
inspection if it establishes an underpayment to Licensor in excess of five
percent (5%) of the amounts due to Licensors for the period subject to audit or
inspection. Any underpayment shall be paid by Licensee within thirty (30) days
of discovery, plus accrued interest of one percent (1%) per month.

 

8. Permission to Use Licensor’s Name. Licensor shall permit Licensee to use
Licensor’s name in advertising and promotional copy intended to promote the sale
of the Game(s) which incorporate the Munzee Software and Munzee Services.

 

9. Competition Notification: Licensor agrees to provide immediate notification
to Licensee if essentially similar rights of the Munzee Software and Munzee
Services are granted to a third party for use in any type of videogame or
similar competitive software product after the effective date and during the
full term of this Agreement.

 

 3

 



 

10. Marketing Support/Press Releases.

 

10.1 Marketing Support. Licensee agrees that it will use commercially reasonable
efforts to promote the Games through its own website, and its distribution
channels and distributors. Licensor agrees that it will provide Licensee with
any distribution lists, namely email addresses, or other materials or means by
which Licensee’s end product can be promoted to its customers. Subject to 10.2
below, the parties shall mutually agree on the content and timing of any press
release regarding this Agreement and the parties’ relationship.

 

10.2 Press Releases. Neither Licensee nor Licensor shall make any public
announcement, except as they may mutually agree, as to the existence and details
of the matters set forth in this Agreement (other than to employees,
consultants, shareholders or as required by such parties’ disclosure obligations
under the securities laws or regulations of the United States or any state
thereof).

 

11. Proprietary Rights.

 

11.1 Ownership. Licensee acknowledges that Licensor owns and/or controls the
rights in and to the Licensed Work and copyrights worldwide in both the US and
EU, and that Licensee has no rights therein, other than as expressly provided
for herein. All right, title and interest in and to the Licensor’s Copyrights
shall at all times remain with Licensor or its respective owners. All rights
pertaining to the licensed works not expressly granted herein are hereby
reserved to Licensor.

 

11.2 Ownership. Licensor acknowledges that Licensee is the owner of all Licensee
materials including but not limited to game design documents, documentation,
source code, graphics, text, sounds, videos, characters, logos, or other
creative elements (excluding the Licensed Works) and Licensee Software used in
connection with the development of and/or incorporated in the Games. Subject to
Licensor’s rights as set forth herein, Licensee shall own copyrights and
trademarks in and to the Games and all Licensee Software.

 

11.3 End User Licensing. The End Users’ use of the Games will be governed by and
subject to an End User license agreement (EULA) which will be provided by
Licensee or Licensee’s distribution partners and distributed to End Users with
each copy of the Games

 

11.4 Copyright and Trademark Notices. Licensee shall cause to be listed in all
Games or portions of the Game that incorporate the Licensor’s works of art into
the Game, the following copyright notice (most likely included in the credits
section): Copyright 20xx Munzee Inc. Licensee shall cause to be listed in all
Games or portions of the Game that incorporate the Licensor’s registered
trademarks proper trademark notice by use of Ò, ™, or as appropriate.

 

 4

 



 

12. Representations and Warranties.

 

12.1 Power and Authority. Each party warrants and represents that:

 

12.1.1 such party possesses full power and authority to enter into this
Agreement and to fulfill its obligations hereunder; and

 

12.1.2 the performance of the terms of this Agreement and of such party’s
obligations hereunder shall not breach any separate agreement by which such
party is bound.

 

12.2 Licensee Warranties. Licensee warrants that the Licensee Software created
in the development of the Games or that will be bundled with or attached to the
Games as used by Licensee and the End Users as contemplated herein does not and
will not infringe the Intellectual Property Rights of any third party.

 

12.3 Licensor Intellectual Property Rights. Licensor confirms that it owns the
right, title and interest in and to the Licensed Work, and they: (i) do not, to
the best of Licensor’s knowledge, infringe the Intellectual Property Rights of
any third party; and (ii) are free and clear of any claims, liens, security
interests, encumbrances, or judgments that may jeopardize Licensor’s rights in
and to the License Work.

 

12.4 Disclaimer. THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER WARRANTIES OR
CONDITIONS, AND EXCEPT FOR THE EXPRESS WARRANTIES OR CONDITIONS STATED IN THIS
AGREEMENT, LICENSOR AND LICENSEE MAKE NO ADDITIONAL WARRANTIES OR CONDITIONS,
EXPRESS OR IMPLIED. IN PARTICULAR, ANY AND ALL WARRANTIES AND CONDITIONS OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE EXPRESSLY EXCLUDED.

 

13. Confidentiality. Each party acknowledges that in the course of the
performance of this Agreement, it may obtain the Confidential Information of the
other party. The Recipient (as defined in Section 1.1) shall, at all times, both
during the Term of this Agreement and thereafter keep in confidence and trust
all of the Disclosing Party’s (as defined in Section 1.1) Confidential
Information received by it. The Recipient shall not use the Confidential
Information of the Disclosing Party other than as expressly permitted under the
Terms of this Agreement. The Recipient shall take reasonable steps to prevent
unauthorized disclosure or use of the Disclosing Party’s Confidential
Information and to prevent it from falling into the public domain or into the
possession of unauthorized persons, but in no event will the Recipient use less
care than it would in connection with its own Confidential Information of like
kind. The Recipient shall not disclose Confidential Information of the
Disclosing Party to any person or entity other than its officers, employees,
attorneys and consultants who need access to such Confidential Information in
order to effect the intent of this Agreement and who have entered into
confidentiality agreements which protect the Confidential Information of the
Disclosing Party sufficient to enable the Recipient to comply with this Section
6. Nothing in this Agreement shall prevent the Recipient from disclosing
Confidential Information to the extent the Recipient is legally compelled to do
so by any governmental investigative or judicial agency pursuant to proceedings
over which such agency has jurisdiction; provided, however, that prior to any
such disclosure, the Recipient shall (i) assert the confidential nature of the
Confidential Information to the agency; (ii) immediately notify the Disclosing
Party in writing of the agency’s order or request to disclose; and (iii)
cooperate fully with the Disclosing Party in protecting against any such
disclosure and/or obtaining a protective order narrowing the scope of the
compelled disclosure and protecting its confidentiality.

 

 5

 



 

Notwithstanding the foregoing, a party shall have no obligation to treat as
confidential, information and material which (i) was in its possession or known
by such party at the time of disclosure without an obligation to maintain its
confidentiality prior to its receipt; (ii) is or becomes known to the public
without violation of this Confidentiality Agreement; (iii) is disclosed lawfully
to such party by a third party who, to the best of such party’s knowledge, has
the right to disclose it without an obligation of confidentiality; (iv) is
independently developed by such party; (v) is approved in writing by the other
party for disclosure; or (vi) is required to be disclosed by law or court order,
provided that prior written notice of such required disclosure and an
opportunity to oppose or limit disclosure is given to the other party.

 

14. WAIVER OF CONSEQUENTIAL DAMAGES. EXCEPT FOR BREACHES OF SECTION 13
(“CONFIDENTIALITY”) OR OBLIGATIONS ARISING UNDER SECTION 16 (“INDEMNIFICATION”)
AND 11 (“PROPRIETARY RIGHTS”), NEITHER PARTY SHALL HAVE ANY LIABILITY FOR
INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES OR LIABILITIES
OF ANY KIND OR FOR LOSS OF REVENUE, LOSS OF BUSINESS OR OTHER FINANCIAL LOSS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE FORM OF
THE ACTION, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT PRODUCT
LIABILITY OR OTHERWISE, EVEN IF ANY REPRESENTATIVE OF A PARTY HERETO HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE PARTIES AGREE THAT THESE
LIMITATIONS SHALL APPLY EVEN IF ANY LIMITED REMEDY SPECIFIED HEREIN IS FOUND TO
HAVE FAILED OF ITS ESSENTIAL PURPOSE.

 

15. Term and Termination.

 

15.1 Term. This Agreement is effective as of the Effective Date and will
continue for an initial term of three (3) years, and shall automatically renew
for successive one (1) year terms unless earlier terminated as set forth below,
or with written notice by either party at least sixty (60) days prior to the
expiration of the then current term.

 

15.2 Termination Occurrences. Upon the occurrence of any of the following
events, either party may terminate this Agreement effective immediately upon
written notice to the other, except as otherwise specified herein.

 

15.2.1 The other party: (i) shall be or become insolvent, or is not generally
paying its debts as such debts become due; (ii) makes any general assignment for
the benefit of creditors; or (iii) becomes involved in a receivership,
reorganization or any other similar proceeding for the relief of debtors.

 

15.2.2 The other party shall fail to perform properly any of the material terms
and conditions herein contained or breaches any material term herein contained
and such failure to perform or such breach has not been satisfactorily remedied
within fifteen (15) business days after written notice by the non-breaching
party in accordance with paragraph 17.1 of this Agreement.

 

15.2.3 The parties mutually agree to terminate this Agreement at any time.

 

 6

 



 

15.3 Obligations upon Termination.

 

15.3.1 Confidential Information. Upon the expiration or earlier termination of
the Agreement, the Receiving Party shall, within fifteen (15) business days of
any termination or expiration of this Agreement, return to the Disclosing Party
or destroy all full or partial copies, in whatever media, of any and all
Confidential Information in the Receiving Party’s possession which had been
furnished to the Receiving Party by the Disclosing Party pursuant to this
Agreement, and the Receiving Party shall warrant in writing to the Disclosing
Party within thirty (30) days after termination or expiration that all such
Confidential Information has been returned to the Disclosing Party or destroyed.

 

15.3.2 Survival. The parties agree that their respective rights, obligations and
duties under the provisions of this Agreement which by their nature require
performance following termination or expiration of this Agreement shall survive
such termination or expiration.

 

16. Indemnification

 

16.1 Indemnification by Licensor. Licensor shall, at its own expense, indemnify,
hold harmless and, at Licensee’s option and request, defend Licensee and its
officers, directors, employees or others acting on its behalf from any third
party claims, suits, losses, liabilities, damages, court judgments or awards and
the associated costs and expenses (including reasonable attorneys’ fees),
incurred because of (a) a breach of any material provision of this Agreement by
Licensor; (b) a breach of any material representation or warranty made by
Licensor with respect to the Licensed Work as set forth in this Agreement; or
(c) the gross negligence or intentional misconduct on the part of the Licensor
or representatives of Licensor. Should the use of the Licensed Work by Licensee
or its customers be enjoined, or in the event Licensor wishes to minimize its
potential liability hereunder, Licensor may, at Licensee’s option, either: (i)
modify the infringing use of the Licensed Work so that it no longer infringes
but remains functionally equivalent; (ii) obtain for Licensee or its customers,
at Licensor’s expense, the right to continue use of the Licensed Work. If none
of the foregoing remedies is available on commercially reasonable terms,
Licensor may cancel the applicable license and refund the royalties paid for
such license pursuant to this Agreement on a pro-rata basis based on a three
year useful life.

 

16.2 Indemnification by Licensee. Licensee shall, at its expense, indemnify,
hold harmless and, at Licensor’s option and request, defend Licensor and its
officers, directors, agents, employees or others acting on its behalf from any
third party claims, suits, losses, liabilities, damages, court judgments or
awards and the associated costs and expenses (including attorneys’ fees) arising
(a) out of or resulting from any breach of any material provision of this
Agreement by Licensee; (b) out of or resulting from the breach of any material
representations or warranties made by Licensee with respect to the Games, or (c)
as a result of the negligence or intentional misconduct on the part of Licensee
or representatives of Licensee.

 

 7

 



 

17. Miscellaneous.

 

17.1 Notices.All notices and communications hereunder are required to be sent to
the email address or physical address below by: (i) email with confirmation of
acceptance, (ii) personal or courier delivery with written proof of acceptance
or (iii)  by commercial delivery service utilizing same or next day delivery.
All notices so given shall be deemed received upon the the date shown on written
proof of receipt.

 



If to Licensor:

Company:

Munzee Inc.

 

Address:

 

111 East Virginia Street

 

McKinney, TX 75069

 

 

Attention:

Robert Vardeman

 

Phone:

PHONE NUMBER HERE

 

Email:

EMAIL INFO HERE



 



If to Licensee:

Company:

Freeze Tag, Inc.

 

Address:

18062 Irvine Blvd, Suite 103

 

Tustin, CA 92780

 

Attention:

Craig Holland

 

Email:

legal@freezetag.com



  

17.2 Amendment; Waiver. This Agreement may be amended or supplemented only by a
writing that is signed by duly authorized representatives of both parties. No
term or provision hereof will be considered waived by either party, and no
breach excused by either party, unless such waiver or consent is in writing
signed on behalf of the party against whom the waiver is asserted. No consent by
either party to, or waiver of, a breach by either party, whether express or
implied, will constitute a consent to, waiver of, or excuse of any other,
different, or subsequent breach by either party.

 

17.3 Severability. If any provision of this Agreement (or any other agreement
incorporated herein) is held by a court of competent jurisdiction to be invalid
or unenforceable for any reason, the remainder of the provision shall be amended
to achieve as closely as possible the economic effect of the original term and
all other provisions shall continue in full force and effect.

 

 

8


 



  

17.4 Governing Law. This Agreement shall be governed by and construed under the
laws of the United States and the State of California. All disputes relating to
this Agreement shall be subject to the exclusive jurisdiction of state and
federal courts located in Orange County, California, and the parties hereby
submit to the jurisdiction of such courts, agree to accept service of process by
certified mail, and hereby waive any jurisdictional or venue defenses otherwise
available to it. The parties agree that the United Nations Convention on
Contracts for the International Sale of Goods is specifically excluded from
application to this Agreement.

 

17.5 Force Majeure. Neither party will be liable for any failure or delay in
performance under this Agreement (other than payment) due to fire, explosion,
earthquake, storm, flood or other weather, unavailability of necessary utilities
or raw materials, war, insurrection, riot, act of God or the public enemy, law,
act, order, proclamation, decree, regulation, ordinance, or instructions of
Government or other public authorities, or judgment or decree of a court of
competent jurisdiction (not arising out of breach by such party of this
Agreement) or any other event beyond the reasonable control of the party whose
performance is to be excused.

 

17.6 Relationship of the Parties. The parties to this Agreement are independent
contractors. There is no relationship of agency, partnership, joint venture,
employment, or franchise between the parties. Neither party has the authority to
bind the other or to incur any obligation on its behalf.

 

17.7 Allocation of Risk. The sections on limitation of liability, warranties and
disclaimer of warranties allocate the risks in the Agreement between the
parties. This allocation is an essential element of the basis of the bargain
between the parties.

 

17.8 Construction of Agreement. This Agreement has been negotiated by the
respective parties hereto and their attorneys and the language hereof shall not
be construed for or against any party. The titles and headings herein are for
reference purposes only and shall not in any manner limit the construction of
this Agreement, which shall be considered as a whole.

 

17.9 Attorneys’ Fees. In the event that any suit or other action is instituted
to enforce or interpret this Agreement, the prevailing party shall be entitled
to recover its attorneys’ fees, including those incurred on appeal.

 

17.10 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument. If this Agreement is executed in counterparts, no
signatory hereto shall be bound until both the parties named below have duly
executed or caused to be duly executed a counterpart of this Agreement.

 

17.11 Entire Agreement. This Agreement, including all Exhibits to this
Agreement, constitutes the entire agreement between the parties relating to this
subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.

 

 9

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below effective as of the Effective Date.

 



Licensee: Freeze Tag, Inc.

Licensor: Munzee

 

 

By:

 

By:

 

Name:

 

Name:

 

Title:

 

Title:

 

Date:

 

Date:



 

 10

 



 

Exhibit A – Licensed Works Owned by Licensor

 

Below is a listing of the Licensed Work created and owned by the Licensor and
licensed under this Agreement to the Licensee:

 

Licensed Works:

 

1. Geographic coordinates and associated data:

 

INFORMATION ON SHARED DATABASE HERE

 

2. Services:

 

As the Games gain popularity, and players begin adding their own “new” locations
to the Games, these new locations will be monitored, approved, and stored in the
Licensor database.

 

Licensor personnel will be responsible for this process of adding new locations
to the Licensor database.

 

Licensor will assist Licensee in an advisor/contractor role for each Game, with
the actual number of hours spent kept to a minimum and mutually agreed upon by
Licensor and Licensee.

 

 11

 



 

Exhibit B – Royalties and Service Fees

 

Royalty:

 

Licensee shall pay Licensor REV SHARE % HERE of Licensee’s Net Revenue as
defined in the Agreement.

 

Fee for Services:

 

In addition to the Royalty Payments due to Licensor, Licensee also agrees to
compensate Licensor at such time as Licensor incurs costs related to the
monitoring, approval and storing of new location data provided by players of the
Games in the Licensor database. At such time as these services are required,
Licensee and Licensor agree to negotiate in good faith a fair monthly fee to
Licensor for these services.

 

Payment Terms and Reports:

 

Licensee shall make payments of royalties to Licensor on a quarterly basis with
such payments to be made within thirty (30) days after the end of each fiscal
quarter. Such payments shall be accompanied by a written statement summarizing
the generation of such payments with the following information:

 

a. Territories (e.g. Europe, North America, etc.)

 

b. Amount due Licensor by Game title and totals (“Royalty Report”).

 

Where applicable, the Royalty Report shall also contain the number of units sold
at each price point by game title.

 

Payments shall be made via wire transfer and Royalty Reports shall be sent to
Licensor in accordance with the Notice provisions of the Agreement at paragraph
17.1. As instructed by Licensor, payment information is as follows:

 

Licensor:_____________________________________________________________

Licensor bank name: ____________________________________________________

Licensor bank routing/SWIFT number: ______________________________________

Licensor bank account number:____________________________________________

 

 



 

12

 



 